Citation Nr: 1755701	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a heart attack.

2.  Entitlement to service connection for residuals of fibroadenoma of the breasts.

3.  Entitlement to a disability rating greater than 10 percent for service-connected residuals of lumbar spine disc herniation.

4.  Entitlement to an initial compensable disability rating for service-connected residuals of hepatitis B.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to October 1998, July 1999 to August 1999, December 2004 to November 2005, and January 2006 to August 2008. 

This matters comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.

In September 2017, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided at the VA Central Office in Washington, DC.  A transcript of that hearing has been associated with his claims file.

During the September 2017 Board hearing, the Veteran asserted she was unemployable due at least in part to her service-connected disabilities.  As such, the issue of entitlement to a TDIU as part of her increased disability rating claims has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Consequently, the this issue is before the Board as set forth above.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  
The issues of service connection for residuals of a heart attack; increased disability ratings for the low back disability and hepatitis B; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, residual scarring of fibroadenoma of the breasts is manifested as a result of active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for residual scarring of fibroadenoma of the breasts are met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of service connection for residual scarring of fibroadenoma of the breasts.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).
In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

During the September 2017 Board hearing, the Veteran testified that she manifested fibroadenoma of the breasts that were surgically excised during service and that she has had residual scarring ever since.  She added that she has visible surgical scars and that her breasts have been asymmetric ever since.

Service treatment records dated in July 1998 show that the Veteran was found to have several small breast lumps that were removed by aspiration.  Service treatment records dated in January 2007 confirm that the Veteran was diagnosed with fibrocystic breast adenoma.  

Following service, VA outpatient treatment records dated in September 2008 show 
a history of removal of fibroadenoma.  Thereafter, it appears that the Veteran had been scheduled to undergo a VA examination to assess the residuals of the fibroadenoma of the breasts, but the RO indicated that she had failed to report as scheduled.  During the September 2017 Board hearing, the Veteran testified that she did, in fact, report for the scheduled VA examination, but that the VA examiner was male and there was no available female to accompany them in the examination.  As such, the examination did not take place.

Having carefully considered the medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, at the very least, a state of relative equipoise has been reached in this matter.  In this regard, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" but is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the medical evidence of record confirms that the Veteran had been diagnosed with fibrocystic breast adenoma during active service.  She has testified that she has manifested residual scarring as a result of the surgical excision thereof.  As a lay person, she is competent to testify as to the features and symptoms of injury or disease when the features or symptoms are within her personal knowledge and observation.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  She is certainly competent to convey that she had a breast procedure in service and that she currently has residual scarring as a result thereof; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the benefit of the doubt is resolved in the Veteran's favor and service connection for residual scarring of fibroadenoma of the breasts is warranted.


ORDER

Service connection for residual scarring of fibroadenoma of the breasts is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of residuals of a heart attack; increased disability ratings for the low back disability and hepatitis B; and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (West 2012); 38 C.F.R. § 3.159(c), (d) (2017).

Initially, the Board notes that following the issuance of the most recent Supplemental Statement of the Case dated in June 2011, the Veteran has submitted additional VA, private, and service treatment records that are pertinent to the issues on appeal before the Board.  In correspondence dated in September 2017, the Veteran's representative specifically indicated that the Veteran did not waive initial consideration of the new evidence by the AOJ.  As such, the Board has no recourse but to remand the case for AOJ initial consideration of the additional evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

With specific regard to the issue of service connection for residuals of a heart attack, during the September 2017 Board hearing, the Veteran asserted that she currently has residuals of a heart attack that she experienced during her period of active service.  She described her residuals as being dizziness and lightheadedness, and that she required annual electrocardiogram for evaluation of bradycardia.  

Service treatment records dated in February 2006 show that the Veteran was hospitalized for 24 hours wherein she was monitored for a possible cardiac event.  Examination at that time revealed lung to heart ratio was 0.30 (normal being less than 0.55); TID rating was 0.74 (normal being less than 1.22); and that there was normal uptake to all segments of the left ventricle at rest and under stress.  Left ventricle ejection fraction was 56 percent (normal being 50-70 percent) and left ventricle wall motion showed normal contraction and thickening.  

Following service, a VA examination report dated in June 2009 determined that the Veteran had a normal cardiac examination.  It was noted that electrocardiogram in May 2009 had shown marked sinus bradycardia and sinus arrhythmia.  It was not indicated whether the Veteran had a current disability manifested by sinus bradycardia and/or arrhythmia, nor whether any such findings were etiologically related to the cardiac symptoms experienced during active service.  As such, the Board finds that an opinion should be obtained to determine whether the Veteran has a current disability manifested by sinus bradycardia and/or arrhythmia (or any other cardiovascular disability) that is etiologically related to the Veteran's period of active service.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board also notes that service-connection has been established for hypertension, as such, an opinion should also be obtained as to whether there is a current cardiovascular disability secondary to the service-connected hypertension.  See 38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  
 
With specific regard to the issues of an increased disability rating for the service-connected low back disability and hepatitis B, during the September 2017 Board hearing, the Veteran testified that the symptoms associated with each disability had increased in severity since the most recent VA examination.  With regard to her low back disability, she reported that she undergone recent low back surgery as a result of her increased symptoms, and she provided copies of surgical treatment records supporting her contentions.  With regard to the residuals of hepatitis B, she indicated that he laboratory findings had demonstrated a need for an increase in medication to control her increased symptoms.  In light of the foregoing, the Board finds that a new examination is required to evaluate the current degree of impairment of each disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the AOJ before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disabilities should also be obtained.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of her asserted residuals of a heart attack.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is directed to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a current cardiovascular disability (to include sinus bradycardia and/or arrhythmia) that had its onset in service, or is otherwise the result of a disease or injury in service (to include the February 2006 treatment)?

(b)  Is it at least as likely as not that the Veteran has a current cardiovascular disability (to include sinus bradycardia and/or arrhythmia) that was caused (in whole or in part) by a service-connected disability, to include hypertension?

(c)  Is it at least as likely as not that the Veteran has a current cardiovascular disability (to include sinus bradycardia and/or arrhythmia) that is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to include hypertension?

If the Veteran has such current disability that is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying , to the extent possible, the baseline level of disability.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular cardiovascular disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current nature and severity of her low back disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The VA examiner is directed to conduct range of motion testing (during both active and passive motion) and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

Any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.

The examiner is also directed to specifically comment on the following:

(a)  Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b)  Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(c)  Whether the Veteran has intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner must also identify any associated neurological deformities associated with the service-connected lumbar spine disorder, to specifically include any radiculopathy or neuropathy of the upper and lower extremities, and any associated bladder or bowel impairment.

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  The AOJ shall schedule the Veteran for a VA examination with an appropriate physician so as to determine the current nature and severity of her residuals of hepatitis B.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner must state whether the Veteran's Hepatitis 
B causes intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

If the Veteran's Hepatitis B causes incapacitating episodes (episodes severe enough to require bed rest and treatment by a physician), the examiner must note the frequency and duration of the episodes over the past twelve months.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


